Citation Nr: 0614495	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  00-14 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to secondary service connection for a 
cervical spine disorder.  

2.  Entitlement to an increased evaluation for a right 
shoulder disorder, currently evaluated as 40 percent 
disabling.  

3.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1953 to October 1954.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The issues of entitlement to an increased evaluation for a 
right shoulder disorder and to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's cervical spine disorder is not related to any 
service-connected disability.


CONCLUSION OF LAW

A cervical spine disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
38 C.F.R. § 3.310 (2005).  The United States Court of Appeals 
for Veterans Claims (Court) clarified that service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

The veteran does not contend, and the record does not reflect 
that the veteran's cervical spine disorder is related to his 
military service on a direct basis.  Essentially, the veteran 
claims through correspondence and hearing testimony that he 
has a cervical spine disorder that is related to his service-
connected right shoulder disability.  The record reflects 
that the veteran is service connected for residuals of a 
right shoulder injury.  VA outpatient treatment records 
confirm a finding of degenerative disease of the cervical 
spine and a September 2000 MRI shows C3-4 left sided 
foraminal encroachment.   Further, he has been diagnosed with 
degenerative disease of the mid cervical spine as reported on 
VA examination in October 2002.  Thus this claim will turn on 
whether there is a medical nexus between the service-
connected disability and the cervical spine disorder.  

The possible evidence in favor of the claim consists of an 
October 2002 statement by a VA physician, which notes that 
the veteran was first seen in July 2000 for right shoulder 
pain and in September 2000 for cervical/neck pain.  The 
cervical spine MRI showed left cervical osteophyte C3-4, 
which "may be" the etiology of his chronic para-cervical 
muscle spasms and pain.  A shoulder MRI showed a complete 
tear of the supraspinatus tendon and degenerative joint 
disease, which would explain his chronic right shoulder pain.  
The statement also contains the opinion that "[i]t is at 
least possible that there is a relationship between the 
shoulder problems and the chronic neck/ muscle pain that [the 
veteran] has been experiencing."  The record contains a 
similar April 2003 statement from the same VA physician, 
which does not contain an opinion concerning any relationship 
between the veteran's shoulder and neck problems. 

The evidence against the claim consists of opinions in two 
October 2002 VA examination reports.  The report of the 
gastrointestinal and general medical examination contains the 
opinion that, although there was some x-ray evidence of some 
degenerative disease in the mid-cervical spine, the examiner 
did not believe any neck disability was related to the 
shoulder problem.  The report of the VA joints examination, 
based on physical examination of the veteran and review of X-
rays, concluded that the veteran's degenerative changes of 
the cervical spine were not more likely than not secondary 
compensatory changes to the shoulder.  Rather, the cervical 
changes were considered more likely than not due to 
degenerative changes that are age related.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others. Evans 
v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

Here, the Board gives the most weight to the opinion in the 
October 2002 VA joints examination.  The opinions given in 
both October 2002 VA examination reports are more probative, 
since they were offered in conjunction with and based upon 
examination of the veteran, and were not speculative in 
nature.  In addition, the orthopedic examiner in October 2002 
offered rationale for his finding.  In contrast, the treating 
physician's opinion was stated in terms of possibility, 
rather than probability, and did not give any basis for that 
opinion.

Although the veteran and other lay persons are competent to 
testify as to his in- service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See,  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   Thus, the veteran's personal opinion that 
the disability at issue is related to a service connected 
disability is not a sufficient basis for awarding service 
connection.    

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must request that the 
claimant provide VA with any evidence in his or her 
possession that pertains to the claim.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

The RO's August 2002 letter describing the evidence needed to 
support a claim for secondary service connection was timely 
mailed well before the October 2003 rating decision by the 
Decision Review Officer.  It advises the veteran of what 
information VA will seek to provide, and it described the 
evidence necessary to substantiate a claim for secondary 
service connection.  The letter meets the requirements noted 
above.  


Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
providing medical examinations and hearings, as well as 
obtaining all medical records pertinent to the claim.  VA has 
met its duty to assist this veteran. 




ORDER

Secondary service connection for a cervical spine disorder is 
denied.  


REMAND

The veteran seeks an increased evaluation for his service-
connected right shoulder disability.  He was last examined 
for disability evaluation in October 2002.  Subsequent to 
that examination, outpatient treatment records document X-
rays taken in September 2003 which showed severe degenerative 
joint changes of the glenohumeral joint.  At the veteran's 
hearing before the undesigned in February 2006, the veteran's 
son testified that the veteran's shoulder had deteriorated 
over the past 4 to 5 years.  He further described the 
impairment that he has witnessed regarding the function of 
the right shoulder.  The veteran testified that he cannot 
move his arm and that he experiences numbness in his right 
arm.  The veteran's representative pointed out that the 
veteran had not been examined by VA for a long time.  The 
veteran should be examined by VA to ensure that the record 
adequately reveals the current state of the right shoulder 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  

The veteran also seeks a TDIU.  The record reflects that in 
May 2000, the veteran was examined by VA, and at that time, 
the examiner opined that as to the veteran's unemployability, 
the veteran would be able to do sedentary work and jobs that 
would require him to do below the waist type of activity with 
both hands and non-manual type of work.  In a June 2003 
letter, a VA rehabilitation counselor stated that the 
veteran's application for vocational rehabilitation and 
employment services was being denied due to the limitations 
of both his service-connected and his non service-connected 
conditions and their impact on his employability.  The record 
also reveals that the veteran was granted SSA disability due 
to a nonservice-connected low back disorder.  In an October 
2003 statement, a VA examiner reported that the veteran was 
permanently and totally disabled due to his service-connected 
disabilities.  Clarification regarding the employability of 
the veteran in relation to his service-connected disorders is 
necessary.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

In addition, the RO has not yet notified the veteran, 
pursuant to 38 U.S.C.A. § 5103(a), of what information and 
evidence is necessary to substantiate a claim for a TDIU.  
The veteran has also not been notified which portion of any 
such information or evidence is to be provided by him and 
which portion must be provided by VA, and that he should 
provide any evidence in his possession that pertains to his 
claim for a TDIU rating.  Similar notice should be provided 
concerning the claim for an increased rating for the right 
shoulder disability.

Accordingly, the Board remands this case for the following:

1.  Send the veteran a notice letter in 
compliance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) concerning his 
claims for an increased rating for the 
right shoulder disability and a TDIU 
rating.  

2.  Arrange for the veteran to undergo a 
VA examination to determine the level of 
functional impairment due to the right 
shoulder disability and the impact on 
employability resulting from the 
veteran's service-connected 
disabilities.  The claims files must be 
provided to the examiner and 
consideration of such should be 
reflected in the examination report.  
The examiner(s) should describe the 
affect, if any, of the veteran's 
service-connected disabilities on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
must be provided in the completed 
reports.  


On VA orthopedic examination of the 
right shoulder, all appropriate tests 
and studies (to include X-rays, as well 
as range of motion studies, reported in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should state 
whether there is fibrous union, non-
union (a false flail joint), or loss of 
the head (flail shoulder).  

The examiner must provide a thorough 
description of the appellant's right 
shoulder disorder and render objective 
clinical findings concerning the severity 
of the disability, to include whether the 
right shoulder exhibits weakened 
movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); and whether pain significantly 
limits functional ability during flare-
ups or when the affected joint is used 
repeatedly over a period of time (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups).

The examiner should also opine whether 
any nerve impairment is present that is 
etiologically connected to the veteran's 
service-connected right shoulder 
disability as evidenced by the veteran's 
complaints of numbness of the right upper 
extremity.

3.  Thereafter, the RO should again 
consider the claims for an increased 
rating for the service-connected right 
shoulder disorder for a TDIU rating.  If 
any benefit on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  The 
veteran and his representative should 
then be given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


